DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 31, 2022 has been entered.
Claim 22 is new.  Claims 9-11, 14, 15 and 17-22 are pending.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 14, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain (US 2016/0165853) in view of Singhal et al. (US 2009/0175979) and Diez et al. (“Weight Loss in Obese Dogs: Evaluation of High-Protein, Low-Carbohydrate Diet,” J. Nutri., 132, (2002), pp. 1685S-1687S).
Regarding claims 9, 10 and 17-22, Goldfain discloses a system and  method of tracking health attributes, including weight, of an animal (e.g. domestic dog) wherein the weight of the animal is tracked and  predisposition to obesity is determined and compared to an individual or species-based trendline (Abstract,[0040]-[0042],[0086], [0172]). Goldfain also discloses where the system records weight gain information and makes recommendations to correct ([0089]).
While Goldfain discloses tracking weight, i.e. determining weight at more than one time, the reference fails to disclose measuring weight at birth and 13-15 days later wherein weight gain of about 125% or more between the dates determines if the animal, i.e. dog, is predisposed to obesity.
Singhal et al. teach that the amount of weight gain in the first weeks of infant life is correlated with the risk of obesity ([0031]-[0032], [0097]-[0099]).  Singhal et al. also teach that this effect is seen in both animal and human subjects ([0030].[0032]).  
Goldfain and Singhal et al. are combinable because they are concerned with the same field of endeavor, animal weight and predisposition to obesity.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tracked animal weight at birth and in the first weeks of life in the invention of Goldfain, and to compare with historical data and predict the animals predisposition to obesity at some point later in life (e.g., 2 years of age).   Given the disclosure of Singhal et al., the person of ordinary skill in the art would have been motivated to adjust, in routine experimentation, the time points at which to determine an animal’s weight to accurately compare with baseline data to predict obesity later in life.  
Goldfain also discloses using the information regarding an animal’s predisposition to obesity to improve such risks (e.g. modifying the activity level of the animal-[0172]). However, the reference is silent with respect a diet administered to achieve a healthy bodyweight.
Diez et al. teach energy restriction both during and after weight loss is the cornerstone to achieve and maintain optimal body condition (i.e., weight loss and maintenance-p. 1685S/Introduction).  Diez et al. teach administering adult obese companion animals (e.g., domestic dogs) high-protein, low-starch diet regime at 40-55% of maintenance energy requirements (p. 1685S/Introduction).  Specifically Diez et al. teach administering diets comprising an energy density of  2775 kcal/kg (i.e., less than 4100 kcal/kg; Diez et al. disclose a diet comprising 11.6 kJ/g (p. 1685S/Experimental diets) which is equal to 2775 kcal/kg where 1 kcal = 4.18 kJ) and a total dietary fiber content of 5.3% (w/w) (p. 1685S/Experimental diets). 
Goldfain and Diez et al. are combinable because they are concerned with the same field of endeavor, namely maintaining the health attributes of animals.  Given Goldfain teaches improving the risks of obesity, since Diez et al. teach administering a high-protein, low-carbohydrate diet regime to obese companion animals to achieve a healthy bodyweight, the skilled artisan would have found it obvious to have administered the diet of Diez et al. to animals identified in the invention of Goldfain to be predisposed to obesity.  The person of ordinary skill in the art would know how to apply the disclosure of Diez et al. to determine the length of time to administer the dietary regime and dosing (e.g., monthly, weekly, or daily) to obtain predictable results (i.e. weight adjustment period).  
  Regarding claim 11, modified Goldfain discloses all of the claim limitations as set forth above.  Diez et al. teach administering a diet regime (for weight loss) to dog at least 30% overweight (wherein the dog weight has been compared to a standard or maintenance body weight-p. 1685S/Materials and Methods). 
	Regarding claims 14 and 15, modified Goldfain discloses all of the claim limitations as set forth above.  The diet regime of Goldfain comprises high dietary fiber (p. 1685S/Materials and Methods).  Here, dietary fiber is considered a therapeutic agent because it is useful in the dietary regime for treating obesity.  Goldfain discloses dietary fiber are used to dilute energy density of the food to provide a feeling of satiety by causing gastric distension (p.1687S/Discussion).
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. 
Applicants submit “Goldfain does not disclose determining a first weight at birth and a second weight between 13 to 15 days of age nor disclose a predisposition to obesity with a  weight gain of about 125% or more between the two timeframes.”  Applicants argue there is simply no disclosure in the “aggregation process” of specific timeframes for weight measurements or specific threshold that is indicative of the predisposition to obesity that warrants the claimed dietary regime.  Applicants submit Goldfain merely give as an example, that “an animal breed may only be at risk of heart failure when an animal is male, older than ten years old, and above 50 kilograms in weight”  
Here, Golfain discloses a method wherein the weight of an animal is tracked and predisposition to obesity is determined and compared to an individual or species-based trendline ([0172]-knowledge of this predisposition can be derived from the aggregation process).  The fact that Golfain does not disclose at what days of age weight is tracked or a specific threshold that is indicative of the predisposition to obesity does not exclude this reference as prior art.  Singhal et al. is applied to teach that the amount of weight gain in the first weeks of infant life is correlated with the risk of obesity ([0031]-[0032], [0097]-[0099]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have tracked animal weight at birth and in the first weeks of life in the invention of Goldfain, and to compare with historical data and predict the animals predisposition to obesity at some point later in life (e.g., 2 years of age).     
Applicants submit “reliance upon Singhal is misplaced because of the difference in developmental requirements between human and canine newborns.”  Moreover, Applicants note “the study described in Example 3 comparing different formulas and the rate of weight gain involved human infants, as opposed to canine infants.”  Applicants submit Singhal fails to include any specific “animal models” in its disclosure or citations that can establish the connection between human and canine newborn developments such that a person of ordinary skill in the art would adopt the formulas used in Example 3 to canine newborns to prevent weight gain.
Here, Singhal et al. clearly recognizes the relationship between humans and animals.  Singhal et al. disclose their study supports the hypothesis that first week of life is a critical window for longer-term effect in both animals and humans ([0030]).  Singhal et la. also appreciates the results from animal models ([0031]).  While the emphasis of Singhal et al. is infant formula, the skilled artisan studying he predisposition to obesity in animals, would reasonably look to the result of Singhal et al. 
Applicants submit “reliance on Diez is also misplaced because the study involved the use of already obese adult dogs, without prior tracking or monitoring of the dogs as newborns.”
Note that while Diez et al. does not disclose all the features of the present claimed invention, Diez et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that energy restriction during and after weight loss is needed to achieve and maintain optimal body condition, and in combination with the primary reference, discloses the presently claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759